PER CURIAM:
Appellant CKC Holdings, L.L.C. applied for a special use permit to build a self-storage facility on approximately 30 acres of land in unincorporated Platte County. The Platte County Board of Zoning Adjustment ("BZA") denied CKC's application. CKC petitioned the Circuit Court of Platte County for judicial review. The circuit court affirmed the BZA's decision. CKC appeals, arguing that the BZA decision was not based on substantial and competent evidence and was against the weight of the evidence; that the BZA issued inadequate factual findings; and that one of the BZA's members should have been disqualified due to bias. We affirm.
*861Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum which sets forth the reasons for this order. Rule 84.16(b).